20-3435
     Ahmed v. Garland
                                                                                   BIA
                                                                           A099 396 158


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 7th day of September, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   MUNIR AHMED,
14            Petitioner,
15
16                      v.                                       20-3435
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Visuvanathan Rudrakumaran, Esq.,
24                                      New York, NY.
25
26   FOR RESPONDENT:                    Brian Boynton Acting Assistant
27                                      Attorney General; Carl McIntyre,
28                                      Assistant Director; Gregory A.
29                                      Pennington, Jr., Trial Attorney,
30                                      Office of Immigration Litigation,
31                                      United States Department of
32                                      Justice, Washington, DC.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5        Petitioner Munir Ahmed, a native and citizen of Pakistan,

 6   seeks review of a September 10, 2020, decision of the BIA

 7   denying his motion to reopen his removal proceedings.                     In re

 8   Munir Ahmed, No. A 099 396 158 (B.I.A. Sept. 10, 2020).                        We

 9   assume the parties’ familiarity with the underlying facts and

10   procedural history.

11        Ahmed filed a motion to reopen to apply for asylum,

12   withholding       of    removal,    and       relief   under   the    Convention

13   Against Torture, alleging that he had converted from Sunni to

14   Shia Islam and that conditions for Shia Muslims in Pakistan

15   had worsened since his hearing.                His 2020 motion was untimely

16   filed more than 90 days after his removal order became final

17   in   2017,   so    he    had   to   establish          a   material   change   in

18   conditions in Pakistan to excuse the deadline.                    See 8 U.S.C.

19   § 1229a(c)(7)(C)(i), (ii); 8 C.F.R. § 1003.2(c)(2), (3)(ii).

20   We review the BIA’s denial of his motion to reopen for abuse

21   of discretion and its determination of country conditions for
                                               2
1    substantial evidence.          See Jian Hui Shao v. Mukasey, 546 F.3d

2    138, 168–69 (2d Cir. 2008).

3        Substantial evidence supports the BIA’s conclusion that

4    Ahmed did not establish changed conditions in Pakistan.                  His

5    conversion   to     Shia   Islam     is    a   change   in   his   personal

6    circumstances,      not    a    changed    condition    in   Pakistan    as

7    required to excuse the deadline for his motion to reopen.

8    See Wei Guang Wang v. BIA, 437 F.3d 270, 273–74 (2d Cir. 2006)

9    (holding     that     a        “self-induced     change      in    personal

10   circumstances cannot suffice” to show changed conditions

11   excusing the time limit on a motion to reopen).               The BIA also

12   correctly “compare[d] the evidence of country conditions

13   submitted with the motion to those that existed at the time

14   of the merits hearing below.”             Tanusantoso v. Barr, 962 F.3d

15   694, 698 (2d Cir. 2020) (quotation marks omitted).                      That

16   evidence supports the BIA’s conclusion that Ahmed did not

17   establish a material change in conditions.                A comparison of

18   the State Department’s 2016 and 2018 International Religious

19   Freedom Reports shows that in 2016 armed groups continued to

20   attack Shias, as well as Christians, Ahmadi Muslims, and Sufi

21   Muslims, but that in 2018, the number of attacks against Shias
                                           3
 1   declined.        Certified Administrative Record at 206–07, 228,

 2   264–65,       274–75.     The    government           took    steps    to        restrict

 3   violence between Sunnis and Shias.                      Id. at 221, 226.               The

 4   record confirms that the Sunni terrorist group, Lashkar-e-

 5   Jhangvi, targets Shias in Pakistan, and killed 2,700 Shia

 6   Muslims between 2001 and 2019, id. at 430 (2019 Annual Report

 7   of    U.S.    Commission        on   Int’l       Religious      Freedom).             This

 8   evidence does not show that attacks on Shia Muslims had

 9   increased since Ahmed’s hearing, and evidence of ongoing

10   violence is not evidence of a change in conditions.                               See In

11   re S-Y-G-, 24 I. & N. Dec. 247, 257 (B.I.A. 2007).

12         Because        substantial        evidence            supports     the          BIA’s

13   conclusion that Ahmed failed to establish changed conditions

14   in Pakistan, the BIA did not abuse its discretion by denying

15   the     motion       to   reopen       as       untimely.         See        8     U.S.C.

16   § 1229a(c)(7)(C).         That finding is dispositive of the motion

17   to reopen, so we do not need to reach the BIA’s alternative

18   determination that Ahmed failed to overcome the underlying

19   adverse credibility determination.                      Regardless, we find no

20   error    in    the    BIA’s     reliance        on    the    adverse    credibility

21   determination         because        Ahmed’s         allegation       that       he    had
                                                 4
 1   converted to Shia Islam turned on his credibility and he did

 2   not resolve the underlying issues, particularly his prior

 3   knowing reliance on a false amnesty application to apply for

 4   parole to visit Pakistan.   See Qin Wen Zheng v. Gonzales, 500

 5   F.3d 143, 147–48 (2d Cir. 2007) (upholding BIA’s reliance in

 6   underlying   adverse   credibility   determination   to   reject

 7   evidence presented with motion to reopen because “a single

 8   false document or a single instance of false testimony may

 9   (if attributable to the petitioner) infect the balance of the

10   alien’s uncorroborated or unauthenticated evidence” (quoting

11   Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007))).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                                FOR THE COURT:
16                                Catherine O’Hagan Wolfe,
17                                Clerk of Court




                                    5